TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00669-CR


William Edward Hughes, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BLANCO COUNTY, 424TH JUDICIAL DISTRICT

NO. CR952, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



O R D E R
PER CURIAM
On November 26, 2007, appellant William Edward Hughes filed his notice of appeal
in this cause.  He is represented by retained counsel, Eddie Shell.
On May 7, 2008, the appeal was abated for a hearing to determine whether appellant
wished to pursue the appeal and why the reporter's record had not been filed.  See Tex. R. App. P.
37.3.  At the hearing, appellant and counsel told the trial court that appellant wished to pursue the
appeal, is not indigent, and intended to pay for the record.  On June 12, 2008, the Court ordered
appellant to pay for the record no later than June 30, 2008, and advised him that the appeal would
be submitted without the record if this deadline was not met.  No payment was made, and neither
appellant nor counsel responded to the Court's notices.  Accordingly, on September 26, 2008, the
Court ordered counsel to tender a brief raising those issues that do not require a reporter's record. 
Counsel was ordered to tender the brief no later than October 24, 2008.
Counsel did not comply with the Court's order.  Instead, on November 6, 2008,
counsel filed a "motion to extend time to file court reporter's record and appellant's brief."  After
reciting the history of delay summarized above, the motion asks the Court to set a new deadline for
the filing of the reporter's record and brief.  In the motion, counsel acknowledges that the reporter
still has not been paid, a fact that we have confirmed with the reporter.
The motion to extend time is overruled.  Appellant's counsel, Eddie Shell, is ordered
to tender a brief on appellant's behalf no later than December 19, 2008.  Counsel is admonished that
if he fails to comply with this order, he may be asked to show cause why he should not be held in
contempt.  This order will be withdrawn if, no later than December 12, 2008, the Court is informed
by the court reporter that payment for the record has been received.
It is ordered November 21, 2008.


Before Justices Patterson, Waldrop and Henson
Do Not Publish